08-2151-cv
           Manko v. Deutsche Bank



                                    UNITED STATES COURT OF APPEALS
                                          F OR T HE S ECOND C IRCUIT

                                                   SUMMARY ORDER

R ULINGS   BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT .    C ITATION TO SUMMARY ORDERS FILED AFTER J ANUARY 1, 2007,
IS PERMITTED AND IS GOVERNED BY THIS COURT ’ S    L OCAL R ULE 32.1 AND F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1. I N A
BRIEF OR OTHER PAPER IN WHICH A   LITIGANT CITES A SUMMARY ORDER , IN EACH PARAGRAPH IN WHICH A CITATION APPEARS , AT LEAST
ONE CITATION MUST EITHER BE TO    THE F EDERAL A PPENDIX OR BE ACCOMPANIED BY THE NOTATION : “( SUMMARY ORDER ).” A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS
CITED ON ANY PARTY NOT REPRESENTED BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILAB LE IN AN ELECTRONIC DATABASE WHICH
IS PUBLICLY ACCESSIBLE WITHOUT P AY MENT OF FEE    ( SUCH   AS THE DATABASE AVAILABLE AT HTTP :// WWW . CA 2. USCOURTS . GOV /).
IF   NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE ORDER ON SUCH A DATABASE , THE CITATION MUST INCLUDE REFERENCE
TO THAT DATABASE AND THE DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED .


             At a stated Term of the United States Court of Appeals
           for the Second Circuit, held at the Daniel Patrick Moynihan
           United States Courthouse, 500 Pearl Street, in the City of
           New York, on the 1 st day of December, two thousand and nine.

           Present: ROBERT D. SACK,
                    RICHARD C. WESLEY,
                             Circuit Judges,
                    JOHN F. KEENAN,
                             District Judge. *
           __________________________________________________

           LIUBA MANKO,

                           Plaintiff-Appellant,

                   - v. -                                                      (08-2151-cv)

           DEUTSCHE BANK,

                    Defendant-Appellee.
           __________________________________________________




           *
              The Honorable John F. Keenan, United States District Court for the Southern
           District of New York, sitting by designation.
     For Appellant:                LIUBA MANKO, pro se, New York,
                                   New York.

     For Appellee:                 JOHN HOUSTON POPE (James G.
                                   Murphy, on the brief), Epstein
                                   Becker & Green P.C., New York,
                                   New York.

          Appeal from the United States District Court for the
     Southern District of New York (Buchwald and Griesa, JJ.).

 1       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 2   AND DECREED that the orders of the United States District

 3   Court for the Southern District of New York are AFFIRMED.

 4       Plaintiff Liuba Manko, pro se, brought this action

 5   under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e

 6   et seq., the Age Discrimination in Employment Act, 29 U.S.C.

 7   § 621 et seq., the Equal Pay Act, 29 U.S.C. § 206 et seq.,

 8   and the Employee Retirement Income Security Act, 29 U.S.C. §

 9   1001 et seq.     The United States District Court for the

10   Southern District of New York (Griesa, J.) dismissed

11   plaintiff’s religious discrimination and retaliation claims

12   for failure to exhaust administrative remedies, and held

13   that her Equal Pay Act claim was time-barred.     Following

14   discovery, the district court (Buchwald, J.) granted summary

15   judgment in favor of defendant on plaintiff’s remaining

16   Title VII claims for gender and national origin



                                     2
 1   discrimination, her sexual harassment claim, and her ERISA

 2   claim.   Plaintiff appeals both of these decisions, as well

 3   as the district court’s denial of her motion to compel

 4   discovery.   We presume the parties’ familiarity with the

 5   underlying facts, the procedural history of the case, and

 6   the issues on appeal.

 7       Having conducted a de novo review of the record, we

 8   find each of plaintiff’s arguments to be without merit and

 9   affirm for substantially similar reasons as those stated by

10   the district court in the written decisions explaining two

11   of the orders from which plaintiff appeals.    Manko v.

12   Deutsche Bank, 554 F. Supp. 2d 467 (S.D.N.Y. 2008); Manko v.

13   Deutsche Bank, No. 02 Civ. 10180, 2004 WL 574659 (S.D.N.Y.

14   Mar. 22, 2004).   Moreover, it cannot be said that the

15   district court abused its discretion in denying plaintiff’s

16   motion to compel discovery.    Accordingly, the orders of the

17   district court are hereby AFFIRMED.
18
19
20                                 For the Court
21                                 Catherine O’Hagan Wolfe, Clerk
22
23
24                                 By: ______________________
25




                                    3